Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
Terminal Disclaimer

The terminal disclaimer filed on March 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/857,250 has been reviewed and is NOT accepted.  See the Terminal Disclaimer decision of March 30, 2022.  However, it is the Examiner’s position that the significant amendment to the claim language now precludes the application of a non-statutory double patenting rejection.

Reasons for Allowance
Claims 1-2, 6, 8, 10-11, 13 and 17-24 (renumbered claims 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest selecting a first subset of the video data capturing during the first period of time, based on (i) a corresponding first subset of biometric data captured during the first period of time and (ii) a corresponding first subset of the motion data captured during the first period of time, the first subsets each spanning a second period of time that is less than the first period of time, wherein the first subset of the video data captured during the first period of time is selected when (i) the first subset of motion data exceeds a threshold value for vehicle acceleration and/or vehicle steering angle, and (ii) the first subset of the biometric data exceeds a threshold value for heart rate or an acceleration of heart rate; in combination with the other elements of the claims.  
Similarly regarding claim 13, the primary reason for allowance is that the prior art fails to teach or reasonably suggest selecting a first subset of the video data captured during the first period of time based on a corresponding first subset of the motion data and a corresponding first subset of the biometric data that are each captured during the first period of time, the first subset of the video spanning a second period of time, wherein the first subset of the video data is captured during the first period of time is selected when (i) the first subset of the motion data exceeds a threshold value for vehicle acceleration and/or vehicle steering angle, and (ii) the first subset of the biometric data exceeds a threshold value for heart rate or an acceleration of heart rate; in combination with the other elements of the claim.
The closest prior art, Spence (US Publ. No. 2020/0066305) teaches creating tags for acceleration and heart rate being above thresholds, but fails to disclose selecting the first subset of video data based on both being above the thresholds.  Another piece of prior art, Honner (PCT Publ. No. WO 2012/146273 A1) teaches selecting a first subset of video data based on two separate sensors (including an acceleration sensor) being above a threshold, but fails to explicitly disclose that the other sensor measures a heart rate or acceleration of heart rate.  It is the Examiner’s position that a combination of these two reference would amount to improper hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        May 16, 2022